Filed 02/14/20                                       Case 19-25214                                             Doc 41



                 1   David Foyil SBN 178067
                     EqualJusticeLawGroup.com,Inc.
                 2   11400 State Highway 49 STE A
                     Jackson, CA 95642-9469
                 3   Telephone: (209) 223-5363
                     Facsimile: (209) 702-0001
                 4   E-mail: mail@equaljusticelawgroup.com
                 5   Attorney for Debtor,
                     MICHAEL YBARRA ,
                 6
                 7
                 8                            UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF CALIFORNIA
                 9                                  SACRAMENTO DIVISION
             10      In Re:                           )                Case No. 2019-25214
                                                      )
             11           MICHAEL YBARRA ,            )                Doc. No: DEF-002
                                                      )
             12           Debtors.                    )                MOTION TO CONFIRM SECOND
                                                      )                AMENDED CHAPTER 13 PLAN
             13                                       )
                                                      )                Date:    April 21, 2020
             14                                       )                Time:    10:00 A.M.
                                                      )                Judge:   Christopher D. Jaime
             15                                       )                Place:   Department B, Courtroom 34
                                                      )                         United States Bankruptcy Court
             16                                       )                         500 I Street, Sacramento, CA
                     ________________________________ )
             17
                              TO ALL PARTIES OF INTEREST AND THEIR ATTORNEYS:
             18
                              Debtor, by and through his attorney David Foyil of EqualJusticeLawGroup.com, Inc.,
             19
                     hereby request that Debtor’s Second Amended Chapter 13 Plan be confirmed as follows:
             20
                                                       DURING BANKRUPTCY
             21
                              1. The Debtor filed the petition in this case on August 20, 2019, due to an over
             22
                     extension of debt which he could no longer afford to service.
             23
                              2. The Meeting of Creditors was held on October 2, 2019, and continued to October
             24
                     16, 2019.
             25
                              3. On October 4, 2019, the trustee filed an Objection to Confirmation because debtor
             26
                     failed to bring his Social Security card to the meeting, which resulted in the Meeting of
             27
                     Creditors being continued to October 16, 2019.
             28
Filed 02/14/20                                      Case 19-25214                                                Doc 41



                 1          4. On October 24, 2019, the trustee withdrew his Objection to Confirmation.
                 2          5. On October 16, 2019, the Motion to Confirm the First Amended Chapter 13 Plan
                 3   was filed. On December 2, 2019, the trustee filed an Opposition to the Motion to Confirm the
                 4   First Amended Chapter 13 Plan. On December 17, 2019, the Court denied the Motion to
                 5   Confirm the First Amended Chapter 13 Plan.
                 6          6. On February 4, 2020, the trustee filed a Motion to Dismiss.
                 7                           SECOND AMENDED CHAPTER 13 PLAN
                 8          7. The Second Amended Chapter 13 Plan is being filed because the debtor needed
                 9   to propose a more feasible plan. The proposed Second Amended Chapter 13 Plan provides
             10      for the following creditors:
             11             A. Class 1 Creditor- Lakeview Loan Servicing, LLC c/o Cenlar FSB
             12                8. The chapter 13 plan provided for Lakeview Loan Servicing, LLC c/o Cenlar FSB
             13      as Class 1 Creditor with the total amount of arrears being forty-one thousand four hundred
             14      thirty-one and 99/100 dollars ($41,431.99).
             15             9. On October 29, 2019, Lakeview Loan Services, LLC c/o Cenlar FSB filed a Proof
             16      of Claim. The total amount arrears listed within the Proof of Claim was forty-one thousand four
             17      hundred thirty-one and 99/100 dollars ($41,431.99) and the ongoing monthly payment was
             18      listed at two thousand six hundred twelve and 86/100 dollars ($2,612.86).
             19             10. The Second Amended Chapter 13 Plan provides for Lakeview Loan Services, LLC
             20      c/o Cenlar FSB as Class 1 Creditor with the total amount of arrears of forty-one thousand four
             21      hundred thirty-one and 99/100 dollars ($41,431.99) and the ongoing monthly payment as two
             22      thousand six hundred twelve and 86/100 dollars ($2,612.86).
             23             B. Class 2 Creditor- Twenty-One-Eighty-Five, LLC c/o State Farm Bank
             24             11. The Chapter 13 Plan provided for Twenty-One-Eighty-Five, LLC c/o State Farm
             25      Bank as a Class 2 Creditor in the amount of thirteen thousand five hundred forty-one dollars
             26      ($13,541), with an interest rate of 4.84 percent (4.84%).
             27             12. On January 9, 2020, Twenty-One-Eighty-Five, LLC c/o State Farm Bank filed a
             28                                                   -2-
Filed 02/14/20                                        Case 19-25214                                                  Doc 41



                 1   Proof of Claim in the amount of eleven thousand three hundred sixty-eight and 97/100 dollars
                 2   ($11,368.97).
                 3          13. The Second Amended Chapter 13 plan proves for Twenty-One-Eighty-Five, LLC
                 4   c/o State Farm Bank as a Class 2 Creditor in the amount of eleven thousand three hundred
                 5   sixty-eight and 97/100 dollars ($11,368.97), with an interest rate of 4.84 percent (4.84%).
                 6                                     SECTION 1322 ANALYSIS
                 7          14. Based upon the foregoing and the evidence in support of this motion, Debtor
                 8   asserts that the proposed plan complies with section 1322 as follows:
                 9             A. The schedule I filed concurrently herewith, lists all future projected earnings and
             10      all other income. The Debtor also asserts that he has reasonably projected all his expenses
             11      within Schedule J. The Debtor asserts that he has provided for the submission of all or such
             12      portion of future earnings or other future income of the debtor to the supervision and control
             13      of the trustee as is necessary for the execution of the plan, such that all of his monthly
             14      disposable income from his projected future earnings after deduction for his reasonable
             15      expenses are to be paid to the chapter 13 trustee in order to f und the proposed plan.
             16                B. According to the Debtor, he does not have any unsecured priority debt.
             17                C. The plan is comprised of seven different classes (as provided using the
             18      mandated local form adopted for use by the Eastern District of California for use in all Chapter
             19      13 cases. As mandated within said form, the claims of creditors within each class shall
             20      receive the same treatment within each respective class.
             21                D. No creditor entitled to priority under Section 507 shall receive less than full
             22      payment of the amount of that portion of its claim which is either secured or entitled to priority.
             23      Accordingly, Section 1322(a)(4) is not applicable to this proceeding.
             24                E. The only class of unsecured creditors in this case are those identified as Class
             25      7 claims as provided within the mandated Eastern District of California form plan. All claims
             26      within this class shall receive identical treatment and shall be paid a dividend of zero percent
             27      (0%). All creditors in this case are "consumer debts." No person or entity who has any claim
             28                                                     -3-
Filed 02/14/20                                       Case 19-25214                                                   Doc 41



                 1   or right superior to any creditor classified as a general unsecured claim shall receive any right
                 2   or treatment under the plan in priority inferior to any Class 7 claim. However, it should be
                 3   noted that the plan does provide that the Debtor shall retain all exempt property as part of this
                 4   plan.
                 5             F. The Debtor has one creditor listed as Class 2 pursuant to the Court's mandated
                 6   form plan (Secured Creditors Whose Claims are Modified by the Plan).
                 7             G. The plan provides to pay this unsecured priority claim in full, which, of course, will
                 8   cure any and all defaults. The plan proposes to discharge all general unsecured claims.
                 9             H. No unsecured claim shall be paid prior to or concurrent with any secured claims.
             10                I. Debtor does not anticipate any claims subject to Section 1305. This plan does
             11      not provide for nor include any post-petition claims.
             12                J. There are no executory contracts nor unexpired leases at issue in this
             13      proceeding.
             14                K. The Debtor is funding this plan solely from the contribution of his future monthly
             15      disposable income. He has not proposed the sale or liquidation of any property in order to
             16      fund any part of the proposed plan.
             17                L. The plan provides that the assets of the bankruptcy estate shall not re-vest to the
             18      debtor until conclusion of the case.
             19                M. The Debtor has filed the required form B22 which sets forth the Debtor’s income
             20      during the six month period immediately preceding this case and her monthly expenses as
             21      provided pursuant to the maximum monthly limitations as determined to be reasonable under
             22      section 1322(d). Accordingly, the proposed plan shall not be less than five years, and the
             23      Debtor has projected a monthly chapter 13 plan payment which exceeds the minimum amount
             24      to which holders of general unsecured claims would be entitled to received pursuant to
             25      Section 1322(d)
             26                N. The proposed plan does not propose to alter any contractual agreement to repay
             27      any loan described in Section 362(b)(19). Therefore, the Debtor has provided the same
             28      treatment for each claim within a particular class of claims.


                                                                    -4-
Filed 02/14/20                                       Case 19-25214                                                   Doc 41



                 1          15. The Second Amended Chapter 13 Plan complies with 1322(b). The Debtor asserts
                 2   that he did not discriminate unfairly against any class that was provided in section 1122 of this
                 3   title [11 USCS Section 1122];
                 4             1.          The Chapter 13 Plan lists one secured creditors as Class 2 creditor.
                 5                         The Debtor asserts that he only modified the rights of holders of secured
                 6                         claims, other than a claim secured only by a security interest in real
                 7                         property that is the debtor's principal residence, or of holders of
                 8                         unsecured claims, or leave unaffected the rights of holders of any class
                 9                         of claims;
             10                2.          This Chapter 13 Plan provides for the curing or waiving of any default;
             11                3.          This Chapter 13 Plan provides for payments on any unsecured claim to
             12                            be made concurrently with payments on any secured claim or any other
             13                            unsecured claim;
             14                4.          The Chapter 13 Plan pays any default within a reasonable time and
             15                            maintenance of payments while the case is pending on any unsecured
             16                            claim or secured claim on which the last payment is due after the date
             17                            on which the final payment under the plan is due;
             18                5.          The Chapter 13 Plan provides for the payment of all or any part of any
             19                            claim allowed under section 1305 of this title [11 USCS Section 1305;
             20                6.          The Chapter 13 Plan provides for the assumption, rejection, or
             21                            assignment of any executory contract or unexpired lease of the debtor
             22                            not previously rejected under section 11 USCS Section 365;
             23                7.          The Chapter 13 Plan provides for the payment of all or part of a claim
             24                            against the Debtor from property of the estate or property of the Debtor;
             25                8.          The Chapter 13 Plan provides for the vesting of property of the estate,
             26                            on confirmation of the plan or at a later time, in the debtor or in any other
             27                            entity;
             28                9.          The Chapter 13 Plan provides for the payment of interest accruing after


                                                                   -5-
Filed 02/14/20                               Case 19-25214                                               Doc 41



                 1                the date of the filing of the petition on unsecured claims that are
                 2                nondischargeable under section 1328(a) [11 USCS Section 1328(a)],
                 3                except that such interest may be paid only to the extent that the debtor
                 4                has disposable income available to pay such interest after making
                 5                provision for full payment of all allowed claims; and includes any other
                 6                appropriate provision not inconsistent with this title.
                 7   16. The Chapter 13 Plan complies with 1323(c) the debtor declares that:
                 8     A.         Any holder of a secured claim that has accepted or rejected the plan is
                 9                deemed to have accepted or rejected, as the case may be, the plan as
             10                   modified, unless the modification provides for a change in the rights of
             11                   such holder from what such rights were under the plan before
             12                   modification, and such holder changes such holder's previous
             13                   acceptance or rejection.
             14      17. The Chapter 13 Plan complies with 1325(a) the debtor declares that:
             15        A.         The Plan complies with the provision of this chapter and with other
             16                   applicable provisions of title 11 of the United States Code;
             17        B.         Any fees or charges required by 28 U.S.C. Section 123 have been paid
             18                   in full;
             19        C.         The plan is proposed in good faith and not by any means forbidden by
             20                   law;
             21        D.         The value, as to the effective date of the plan, of property to be
             22                   distributed under the plan on account of each allowed unsecured claim
             23                   is not less than the amount that would be paid on such claim if the estate
             24                   of the debtor were liquidated under chapter 7 of title 11 of the United
             25                   State Code on such date;
             26        E.         All secured creditors provide for have either accepted the plan or the
             27                   debtor has provided for the surrender of property securing their claims,
             28                   and the plan provides to pay the creditors pursuant to section

                                                         -6-
Filed 02/14/20                                       Case 19-25214                                                  Doc 41



                 1                         1325(a)(5)(B);
                 2             F.          Debtor will be able to make the plan payments under the plan and
                 3                         comply with the plan;
                 4             G.          Debtor’s petition was filed in good faith;
                 5             H.          Debtor has paid any and all amounts that are required (if any) to be paid
                 6                         under a domestic support obligations and that first become payable
                 7                         after the date of the filing of the petition if the debtor is required by a
                 8                         judicial or administrative order or by statute, to pay such domestic
                 9                         obligation; and
             10                I.          Debtor has filed all tax returns that are required to be filed.
             11             18. The Chapter 13 Plan meets the requirements set out in 11 U.S.C. §§1322(a),
             12      1322(b), 1323(c), and 1325(a) for confirmation of chapter 13 plans.
             13             19. The Debtor asserts that by proposing a reasonable budget and proposing to pay
             14      all of his monthly disposable income to the chapter 13 trustee for the five year term of the plan,
             15      by not retaining any non-exempt property, nor proposing to retain any assets which are not
             16      reasonable and necessary to an effective reorganization, that he filed the petition in good faith
             17      and is his best effort to resolve his debt problems.
             18                                                    Fees
             19             20. The Debtor has paid all fees or charges required by the Court.
             20                                        Assets and Exemptions
             21             21. The value of the real and personal property has been listed within Schedules A and
             22      B. All of these assets have been exempted under California C.C.P. § 704.010 et. sec. or
             23      C.C.P § 703.140(b).
             24                                          Chapter 7 Liquidation
             25             22. To confirm the Plan, the Court must find that all creditors and equity interest holders
             26      who do not accept the Plan will receive at least as much under the Plan as such claim and
             27      equity interest holders would receive in a Chapter 7 liquidation. In addition to an analysis of
             28      Schedules A, B, and C, the Chapter 13 Statement of Current Monthly Income and Calculation


                                                                   -7-
Filed 02/14/20                                       Case 19-25214                                                Doc 41



                 1   of Commitment Period and Disposable Income (“Form B22C") was used to compute a
                 2   Chapter 7 liquidation test with figures from 6 months of pay advices prior to the filing.
                 3   According to the Form B22C the household annualized current monthly income is twenty-two
                 4   thousand four hundred forty-nine and 12/100 dollars ($22,449.12). The median family income
                 5   for the applicable state and household size is ninety-six thousand eight hundred thirteen
                 6   dollars ($98,813). According to the calculation required by the Form B22C the applicable
                 7   commitment period is three years. There is no disposable income determined under section
                 8   1325(b)(3).
                 9                                             Feasibility
             10             23. Having reviewed the Chapter 13 Plan, including the “Plan Payments and Term”
             11      (which outlines both the monthly payments to the Chapter 13 trustee and the period of time that
             12      the debtor will make those payments), as well as the applicable “Additional Provisions,” if any,
             13      he believes that he will be able to make these payments to the Chapter 13 trustee; and, the
             14      Debtor is willing to do so.
             15                                         Income and Expenses
             16             24. My income was calculated by reviewing debtor’s wife and his pay advices. The
             17      average income listed within his Schedule I is five thousand four hundred fifty and 83/100
             18      dollars ($5,450.83). The total monthly expenses listed within the Schedule J are two thousand
             19      forty and 83/100 dollars ($2,040.83). The debtor can afford this payment because the
             20      disposable income is three thousand four hundred ten dollars ($3,410).
             21             25. The Debtor has filed the Updated Schedule I and Schedule J concurrently to show
             22      the current income and expenses. The changes to the Schedule I and J are as follows:
             23             A. Jenny Ybarra’s Income
             24             26. Debtor’s previous Schedule I listed his wife’s income, Jenny Ybarra, in the amount
             25      of nine hundred dollars ($900). Debtor’s wife’s income is now less, therefore, he has changed
             26      it on the updated Schedule I. Debtor’s wife’s income is seven hundred twenty 83/100 dollars
             27      ($720.83).
             28             B. Childcare and children’s education expenses


                                                                  -8-
Filed 02/14/20                                       Case 19-25214                                                 Doc 41



                 1          27. Debtor’s childcare and children’s education expenses were listed as four hundred
                 2   fifty dollars ($450). This was incorrect. Debtor has been spending two hundred eighty and
                 3   83/100 dollars ($280.83) per a month on child care expenses.
                 4          28. The Debtor can afford the payment increase in month 25 because his wife will be
                 5   earning more money. The debtor’s wife is a relator and is building a business. The debtor
                 6   believe that her income will be higher in month 25 and she will be able to afford to contribute
                 7   to the chapter 13 plan.
                 8                                 Domestic Support Obligations
                 9          29. The Debtor does not have any domestic support obligations.
             10                                               Tax Returns
             11             30. The Debtor has filed all federal, state, and local tax returns required of him for tax
             12      periods ending four years prior to the petition date.
             13                                              Modified Plan
             14             31. The Bankruptcy Code allows debtor to request modification of his plans at any time
             15      after confirmation of the plan but before the completion of payments under such plan for the
             16      purpose of increasing or reducing the amount of payments, extending or reducing the time for
             17      such payments, altering the amount of the distribution of a creditor, or reducing amounts to be
             18      paid to allow debtor to purchase heath insurance. See 11 U.S.C. §§ 1329 (a).
             19             WHEREFORE, Debtor requests that his Second Amended Chapter 13 Plan be
             20      confirmed.
             21      DATE: February 13, 2020              /s /David Foyil
                                                          David Foyil,
             22                                           Attorney for Debtor.
             23
             24
             25
             26
             27
             28


                                                                   -9-
